UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 24-March - 2009 PSI Corporation (Exact name of registrant as specified in its charter) State File number ID Number Nevada 0000888702 88-0270266 Address here Zip code here 7222 Commerce Center Dr. Suite 240 Colorado Springs, CO 80919 Registrant’s telephone number, including area code: (719) 359-5533 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Section 8. Other Events Item 8.01. Other Events On March 24, 2009, PSI Corporation issued a press release regarding the recent developments of the Company.The full text of the press release is attached as Exhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits Exhibit 99.1.Full text of the press release regarding the recent progress of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 24, 2009 PSI Corporation By: /s/ David Foni Name: David Foni Title: Chief Executive Officer
